DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 08/08/2022.
Status of Claims
2.	Claims 1-24 are pending.
	Claims 1,3,6-10,12-13,15-16,18-22 and 24 have been amended.
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh (USPPGPub N 20120289147, referred to as Raleigh), and further in view of Bates (USPPGPub N 20200194004, referred to as Bates).
Regarding claims 1 and 13:
A media management system comprising: 
Raleigh teaches at least one vector adapted to present a primary digital content, (Raleigh, Fig. 13/item 102, [0130], Fig. 2); 
a controller, comprising at least one processor and at least one memory, wherein: 
Raleigh teaches the memory stores information identifying: 
Raleigh does not specifically teach a plurality of digital content suitable for presentation via the at least one vector. However, Bates teaches the user profile includds user-defined playlists, wherein a user-defined playlist is that the playback queue is a listing of songs that are queued for playback by the playback device (or set of playback devices) whereas a playlist is an organized listing of songs that that can be queued for playback (in response to a user command), [0083]. 
Raleigh teaches an identifier associated with the at least one vector, (Raleigh, Figs. 10-12, 15-22); 
Raleigh in view of Bates teaches user preference information, specific to at least one user, indicative of content and vector preferences, (Raleigh, to receiving the voice input data, the computing device 106c processes the voice input data (i.e., “Play Hey Jude by The Beatles”), and determines that the processed voice input includes a command to play a song, [0046]); and 
Raleigh in view of Bates teaches a syntax for interpreting user commands, (Bates, the organization screen is accessed by the user via a user action, [0644], [0646]); the users 302 and 304 have associated user configuration data which is specific to each user wherein the configuration data for a user is stored in a user profile for that user. Configuration data in a user's user profile may include, playback preferences for the one or more VAS and/or media services, and/or (vi) other information about the user or the user's associated VAS and/or media services that would be useful to the playback device 110 to facilitate processing voice commands, playing media content, [0081])
wherein the at least one processor is adapted to: 
Raleigh in view of Bates teaches receive from at the least one user a representation of a command conforming to the stored syntax, wherein the command is indicative of at least one of the plurality of digital content, (Bates, upon detection of (or at least after detecting) the first user device 306, the playback device 110 may download (or otherwise obtain) the first user's 306 user profile data from a server system, and then subsequently use configuration data from the first user's 306 user profile to process voice commands and/or play media, [0090], [0097] wherein the user command may include a media content request (e.g., “Play Hey Jude by The Beatles”). In response to receiving the media content request and, for example, determining the first user 302 issued the command, the playback device 110 may retrieve the media content (e.g., “Hey Jude” by The Beatles) from a media service identified in the first user 302 configuration data, [0113]); and
Raleigh in view of Bates teaches identify, based, at least in part, upon the received user command and the information stored in the memory, at least one of the plurality digital content to be presented and the vector for said presentation, (Bates, [0113]); and 
Raleigh in view of Bates teaches wherein the at least one processor is adapted to present the at least one identified digital content upon the identified vector, based, at least in part, upon the primary digital content; (Bates, play the selected song associated with user profile with configuration data wherein the identified vector is the name of the song associated with the user profile, [0090], [0097], [0113], Fig. 3, [0116]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Bates with the teaching of specific content with the user profile into the invention of Raleigh for the purpose of presenting different content using a command.
Regarding claims 2 and 14:
Raleigh teaches the system of claim 1 wherein the received command is a voice command, (Raleigh, voice commands), [0711]).
Regarding claims 3, 15 and 16:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store user identification information and wherein the identifying of the least one of the plurality digital content is based, at least in part, upon the stored user identification information, (Raleigh, a name, and ID number, a type, a format, a size, a duration, a licensing cost, a list price, or any other parameters. The parameter type may be used to classify the content and to match a user or group of users or user device profile preferences or profile history, movie A-D, game A, C and D [0335], Figs. 17-21).
Regarding claims 4 and 17:
Raleigh teaches the system of claim 1 wherein the user preference information comprises at least one of the following: content provider information; internet provider information; social media account information; video conference account information; and mobile device information, (Raleigh, Figs. 9 and 10).
Regarding claim 5:
Raleigh teaches the system of claim 1 further comprising a graphical user input adapted for the entry of the command conforming to the stored syntax, (Raleigh, re-arranged (for example, dynamically re-classified, re-ranked, re-prioritized, re-sorted) according to a discovery priority policy set by the device management system 170/ syntax wherein re-arrangement is based on one or more of: interactions (for example, how many views, clicks, selections, voice commands), [0711]).
Regarding claims 6 and 18:
Raleigh teaches the system of claim 1 wherein at least one of the primary content and the at least one identified digital content is comprised of both video content and audio content and, wherein, based upon based upon the stored syntax and the received command, the audio content is not presented via the same vector as the video content, (Raleigh, it is visual (for example, photos), audio (for example, music) or visual and audio (for example, movies, sporting event, musical videos, games) the photos without audio and video presented with audio, [0125]). 
Regarding claims 7, 8, 19 and 20:
Raleigh teaches the system of claim 1 wherein the at least one processor is further adapted to execute at least one pre-configured routine when identifying, based upon the information stored in the memory, at least one alternate digital content to be presented and the vector for said presentation, (Raleigh, identifies the location in the UI where the service launch object/ alternate content icon has been placed by the user, and overlays graphics/primary content, [0719]).
Regarding claims 9 and 21:
Raleigh teaches the system of claim 8 wherein the alternate digital content is presented via the vector as a picture-in-picture window overlaid upon the primary content, (Raleigh, overlaying the service launch object icon graphic with a second icon or graphic, or merging the icon graphic with a second icon graphic, [0566], [0586], [0605]).
Regarding claims 11 and 23:
Raleigh teaches the system of claim 1 wherein the at least one memory is further adapted to store video and audio content, (Raleigh, Fig. 1b/item 121, 124 for storing content/video and audio, [0125]).

Regarding claims 12 and 24:
Raleigh teaches the system of claim 11 wherein the primary content and the at least one identified digital content are each comprised of at least one of the following: streaming video; streaming audio; live video; stored digital images; Stored digital video; stored digital audio; and a pre-configured routine, (Raleigh, streaming shows or movies, [0356] wherein launch object icon/ alternate content includes a content, [0527]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh (USPPGPub N 20120289147, referred to as Raleigh), in view of Bates (USPPGPub N 20200194004, referred to as Bates), and further in view of Gordon (USPPGPub N 20130110978, referred to as Gordon).
Regarding claims 10 and 22:
Raleigh does not specifically teach the system of claim 8 wherein the at least one identified digital content is presented via the vector on a split-screen with primary content. However, Gordon teaches the user interface 312 is split between two display screens wherein a first display screen could be a television with the video playback window 702 being supplied by internal circuitry or a set top box, and a second display screen would be used to provide the feedback pane 712, content navigation pane 720, content information 740, 756, 744, playback manipulation control 748, comment entry field 752, sharing controls 724, 728, 732, and/or embedded link control 736, [0093], Fig. 7A, Fig. 8A, 8C, 9, 10C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gordon with the teaching of split screen for presenting different information into the invention of Raleigh for the purpose of presenting different contents on a screen.
Response to Arguments
5.	Applicant's arguments filed 08/08/2022 related to claims 1-24 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 17, 2022